Citation Nr: 1526231	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a gastrointestinal (GI) disability, claimed as chronic stomach/bowel problems.

3.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to May 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  

Although the claim of service connection for a psychiatric disability has been developed and adjudicated of service connection for PTSD, the record shows diagnoses of other psychiatric disorders.  Hence, under Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the issue is expanded to encompass any psychiatric disability shown, however diagnosed.

The issues of service connection for gastrointestinal and psychiatric disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

The Veteran served in combat; the record reasonably shows that he has tinnitus that began during his military service and has persisted since.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claim.  However, as the claim addressed on the merits is being granted, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all of the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Tinnitus

The Veteran's STRs are silent for treatment, complaint, or diagnosis related to tinnitus.  In history he provided on service separation examination, he reported ear, nose, or throat trouble and hearing loss (though the examination itself found no abnormalities).  October 2010 VA treatment records note the Veteran complained of tinnitus, and tinnitus was diagnosed.  In December 2010, the Veteran reported that he has heard noises in both ears since 1993.  He reported noise trauma in service from gunfire training, combat, and training as a paratrooper.  He reported postservice occupational exposure to noise as a truck driver (driving with the window down).

On November 2011 VA examination, the Veteran reported exposure to noise from small arms fire during service, and "high" levels of occupational noise in civilian life from driving a dump truck.  He denied high levels of recreational noise postservice.  He reported constant tinnitus which began a long time earlier, possibly during service.  The examiner opined that the etiology of the Veteran's tinnitus could not be determined based on the available information without resorting to speculation; however, he opined that the Veteran's hearing loss and tinnitus were less likely than not related to noise trauma in service because induction and separation audiograms found normal hearing bilaterally, and there was no evidence or complaints of tinnitus found in the STRs.  

In his October 2012 notice of disagreement (NOD), the Veteran indicated his tinnitus resulted from exposure to combat noise.  

Tinnitus is a disability that is capable of lay observation (by the person experiencing it), and generally incapable of objective confirmation.  Thus, the Veteran is competent to establish (by self-reports) that he has tinnitus, and identify when it began.  As the Veteran's service records show he was awarded a combat infantryman badge (CIB), it is shown that he engaged in combat and is entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  The Board finds no reason to question the credibility of the Veteran's accounts indicating his tinnitus began in service, likely during combat-they are for the most part consistent, and are not contradicted by other evidence in the record.  It is not unreasonable that a relatively minor complaint, such as tinnitus, would have remained unreported during service (which included combat).  The Board finds that it is reasonably shown that the Veteran's tinnitus began in service, and has persisted since.  

The Board notes that the November 2011 VA examiner provided an opinion against the Veteran's claim.  However, that opinion is inconsistent, as the examiner also indicated that he could not determine the etiology of the Veteran's tinnitus without resorting to mere speculation.  Significantly, while the examiner observed that tinnitus is not noted in STRs, the Veteran's reports of such were not rejected as not credible.  The Board finds the opinion by the November 2011 VA examiner to have only limited probative value.  Given the circumstances outlined, and resolving remaining reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102), the Board finds that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.






REMAND

The Board finds that additional development is needed to satisfy VA's duty to assist the Veteran in developing evidence in support of his remaining claims seeking service connection for gastrointestinal and psychiatric disabilities.

Pertinent VA treatment records appear to be outstanding.  On August 2012 VA psychiatric examination, it was noted that the examiner reviewed VA treatment records from as early as in 1999.  However, the records currently associated with the Veteran's electronic record are dated no earlier than in March 2009 and no later than in August 2011.  VA records dated prior to March 2009 and since August 2011 may contain pertinent information, are constructively of record, and must be secured.

On November 2011 VA GI examination the diagnosis was "chronic stomach/bowel problems," which the examiner opined are unrelated to the Veteran's military service, to include "gulf war syndrome," but more likely related to his history of major depressive disorder, anxiety, and PTSD.  This opinion is unaccompanied by adequate rationale, and does not adequately address the applicability of the presumptions afforded under 38 C.F.R. § 3.317 (for qualifying chronic disabilities in Veterans who served in Southwest Asia during the Persian Gulf War Era).  "Qualifying chronic disabilities" include undiagnosed illnesses and medically unexplained chronic, multisymptom illnesses defined by a cluster of signs or symptoms, including functional gastrointestinal disorders.  While they include irritable bowel syndrome (IBS), they are not limited to that diagnosis.  

The examiner's November 2011 diagnosis-"chronic stomach/bowel problems"-does not appear to be a diagnosis of a known disability, but suggests the possibility that the Veteran may have an undiagnosed illness.  Furthermore, although the examiner found no active diagnosis of irritable bowel syndrome, he did not discuss whether the Veteran's diagnosis otherwise qualifies as a functional gastrointestinal disorder, or more broadly as a medically unexplained chronic multisymptom illness.  The examiner's medical opinion did not discuss notations of upset stomach, vomiting, and diarrhea, related to ingestion of local food in Southwest Asia, documented in the Veteran's STRs, as etiological factors for a current gastrointestinal disability.  Therefore, the November 2011 examination report is inadequate for rating purposes, and another examination to secure an adequate medical opinion in the matter is needed.  

Additionally, in his October 2012 NOD, the Veteran alleged that his GI disability is secondary to his claimed psychiatric disability (based on the November 2011 examiner's opinion).  As those matters are inextricably intertwined, and the matter of service connection for a psychiatric disability is being remanded for further development, action on the service connection  for a GI disability claim must be deferred.  

On VA psychiatric examination in August 2012, the diagnosis was adjustment disorder, which the examiner opined was unrelated to the Veteran's service, but rather due to psychosocial stressors.  The examiner also noted a history of additional VA psychiatric diagnoses (including anxiety, major depressive disorder, depression, dysthymia), but did not explain why such diagnoses were not found on August 2012 examination (broadly noting that the Veteran had made progress with psychiatric treatment).  Furthermore, the negative opinion regarding the etiology of the adjustment disorder does not include supporting rationale or reflect consideration of a December 1994 (shortly after the Veteran's discharge in May 1993) diagnosis of adjustment disorder.  Therefore, the report of the August 2012 VA psychiatric examination is inadequate for rating purposes and another examination to secure a clarifying medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete copies of all clinical records of VA evaluations or treatment the Veteran has received for gastrointestinal and psychiatric disabilities, specifically including any records or evaluations or treatment prior to March 2009 or since August 2011.

2. Then, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a. Identify, by diagnosis, each psychiatric disability entity found.  As the record shows diagnoses of PTSD, anxiety, major depressive disorder, depression, dysthymia, and adjustment disorder, the examiner should express (with rationale) agreement or disagreement with each of those diagnoses (and any others found in additional records or on examination).  Does the Veteran have a diagnosis of PTSD?  If so, identify the symptoms that support such diagnosis.  If not, explain why the criteria for a diagnosis of PTSD are not met.

b. For each psychiatric disability entity other than PTSD diagnosed, opine whether such is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service or combat stressors therein.  The examiner should specifically comment on the significance (if any) of the diagnosis of adjustment disorder noted in December 1994 (shortly after the Veteran's separation from active duty).

The examiner must include rationale with all opinions.

3. Thereafter, the AOJ should arrange for the Veteran to be examined by a gastroenterologist to determine the nature and likely etiology of his GI disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated must be completed.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a. Identify by diagnosis any (and each) chronic gastrointestinal disability entity found.  If none is diagnosed, reconcile that conclusion with the reports in the record to the contrary.

b. Identify the likely etiology for each gastrointestinal disability diagnosed, specifically indicating:

i. Whether such disability is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.

ii. Whether the Veteran has a functional gastrointestinal disorder or a medically unexplained chronic multisymptom illness.  

iii. Whether the disability is related to complaints or findings in service, including of upset stomach, diarrhea, vomiting, and reports of eating local food while deployed in Southwest Asia; and 
 
iv. If a psychiatric disability is found to be service connected, whether the diagnosed GI disability was caused or aggravated by such disability(ies).

The examiner must include rationale with all opinions.

4. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


